UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: May 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments U.S. Government Securities FundSM Investment portfolio May 31, 2011 unaudited Bonds & notes —87.60% Principal amount (000) Value MORTGAGE-BACKED OBLIGATIONS — 40.94% Federal agency mortgage-backed obligations1 — 40.29% Fannie Mae 3.309% 2017 $ $ Fannie Mae 10.50% 2018 Fannie Mae 6.00% 2021 Fannie Mae 4.50% 2023 Fannie Mae 5.50% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 6.00% 2024 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 79 80 Fannie Mae 4.00% 2025 Fannie Mae 10.83% 20252 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 6.50% 2027 Fannie Mae 6.50% 2027 Fannie Mae 5.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 4.00% 2029 Fannie Mae 8.00% 2031 Fannie Mae 2.418% 20332 Fannie Mae 5.50% 2033 Fannie Mae 2.697% 20352 Fannie Mae 5.444% 20362 Fannie Mae 5.50% 2036 Fannie Mae 5.537% 20362 Fannie Mae 6.00% 2036 Fannie Mae 5.363% 20372 Fannie Mae 5.50% 2037 Fannie Mae 5.50% 2037 Fannie Mae 5.511% 20372 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 5.487% 20382 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 7.00% 2038 Fannie Mae 3.58% 20392 Fannie Mae 3.773% 20392 Fannie Mae 6.00% 2039 Fannie Mae 3.146% 20402 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 6.50% 2041 Fannie Mae 6.399% 20472 Fannie Mae 6.62% 20472 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae, Series 2001-4, Class NA, 11.632% 20252 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae, Series 2001-20, Class E, 9.617% 20312 42 48 Fannie Mae, Series 2005-29, Class AK, 4.50% 2035 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-83, Class AO, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.474% 20362 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 1999-T2, Class A-1, 7.50% 20392 Government National Mortgage Assn. 10.00% 2019 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 3.50% 2025 Government National Mortgage Assn. 3.50% 2025 Government National Mortgage Assn. 3.50% 2025 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 3.50% 20392 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 3.50% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.50% 2041 Government National Mortgage Assn. 5.922% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.22% 2058 Government National Mortgage Assn., Series 2004-19, 5.00% 2031 Government National Mortgage Assn., Series 2003-116, Class JD, 5.00% 2032 Government National Mortgage Assn., Series 2003-46, 5.00% 2033 Government National Mortgage Assn., Series 2003, 6.116% 2058 Freddie Mac 4.50% 2024 Freddie Mac 3.50% 2025 Freddie Mac 10.00% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 2.71% 20352 Freddie Mac 5.858% 20362 Freddie Mac 5.932% 20372 Freddie Mac 6.50% 2037 Freddie Mac 6.50% 2037 Freddie Mac 4.827% 20382 Freddie Mac 5.181% 20382 Freddie Mac 5.50% 2038 Freddie Mac 6.00% 2038 Freddie Mac 6.00% 2038 Freddie Mac 3.154% 20402 Freddie Mac 3.40% 20412 Freddie Mac, Series K003, Class A2, 3.607% 2014 Freddie Mac, Series 2356, Class GD, 6.00% 2016 Freddie Mac, Series K701, Class A2, 3.882% 20172 Freddie Mac, Series K009, Class A1, 2.757% 2020 Freddie Mac, Series K013, Class A1, 2.902% 2020 Freddie Mac, Series K010, Class A1, 3.32% 20202 Freddie Mac, Series K011, Class A2, 4.084% 2020 Freddie Mac, Series 2289, Class NA, 11.71% 20202 Freddie Mac, Series 2289, Class NB, 11.124% 20222 Freddie Mac, Series 1567, Class A, 0.65% 20232 37 37 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class PF, 0.448% 20362 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Vendee Mortgage Trust, Series 2008-1, Class GD, 5.25% 2032 Vendee Mortgage Trust, Series 2010-1, Class DA, 4.25% 2035 FDIC Structured Sale Guaranteed Notes, Series 2010-L1A, Class A-1, 0% 20113 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20193 FDIC Structured Sale Guaranteed Notes, Series 2010-S1, Class 1-A, 0.761% 20482,3 NGN, Series 2010-R2, Class 1A, 0.576% 20172,4 NGN, Series 2011-R3, Class 1A, 0.604% 20202 NGN, Series 2011-R1, Class 1A, 0.656% 20202 Commercial mortgage-backed securities1 — 0.65% Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae, Series 2003-M2, Class D, 4.68% 20332 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-3, 4.184% 2037 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 Total mortgage-backed obligations U.S. TREASURY BONDS & NOTES — 36.94% U.S. Treasury 4.625% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 1.00% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 1.125% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 2.00% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 1.25% 2014 U.S. Treasury 2.00% 20145 U.S. Treasury 2.375% 2014 U.S. Treasury 2.375% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 1.75% 2015 U.S. Treasury 2.125% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 4.50% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 2.375% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 1.875% 2017 U.S. Treasury 2.50% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 2.125% 20195 U.S. Treasury 2.75% 2019 U.S. Treasury 3.125% 2019 U.S. Treasury 3.375% 2019 U.S. Treasury 8.125% 2019 U.S. Treasury 3.50% 2020 U.S. Treasury 3.625% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 7.875% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 8.125% 2021 U.S. Treasury 6.25% 2023 U.S. Treasury 7.125% 2023 U.S. Treasury 7.625% 2025 U.S. Treasury 6.00% 2026 U.S. Treasury 6.75% 2026 U.S. Treasury 5.25% 2028 U.S. Treasury 4.50% 2036 U.S. Treasury 4.50% 2038 U.S. Treasury 4.25% 2039 U.S. Treasury 4.375% 2039 U.S. Treasury 4.50% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 4.25% 2040 U.S. Treasury 4.375% 2040 U.S. Treasury 4.625% 2040 U.S. Treasury 4.75% 2041 FEDERAL AGENCY BONDS & NOTES — 9.63% Federal Home Loan Bank 0.875% 2012 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank 1.625% 2013 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 2.375% 2014 Freddie Mac 0.163% 20112 Freddie Mac 1.125% 2012 Freddie Mac 2.50% 2014 Freddie Mac 3.00% 2014 Fannie Mae 3.625% 2011 Fannie Mae 6.125% 2012 Fannie Mae 1.00% 2013 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.25% 2012 United States Agency for International Development, Republic of Egypt 4.45% 2015 United States Agency for International Development, State of Israel, Class 1-A, 5.50% 2023 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 2.20% 2012 Small Business Administration, Series SBIC-PS 2006-10A, Participating Securities, 5.408% 20161 Small Business Administration, Series 2001-20K, 5.34% 20211 Small Business Administration, Series 2001-20J, 5.76% 20211 Small Business Administration, Series 2001-20F, 6.44% 20211 Small Business Administration, Series 2003-20B, 4.84% 20231 Tennessee Valley Authority, Series A, 3.875% 2021 Tennessee Valley Authority 5.25% 2039 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 2.15% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 Western Corp. 1.75% 2012 ASSET-BACKED OBLIGATIONS1 — 0.09% PSE&G Transition Funding II LLC, Series 2005-1, Class A-2, 4.34% 2014 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 Oncor Electric Delivery Transition Bond Co. LLC, Series 2003-1, Class A-3, 4.95% 2015 Total bonds & notes (cost: $5,494,873,000) Short-term securities — 14.59% Federal Home Loan Bank 0.04%–0.15% due 6/1/2011–2/3/2012 Fannie Mae 0.04%–0.14% due 6/1–9/19/2011 U.S. Treasury Bills 0.051%–0.187% due 6/16–10/13/2011 Freddie Mac 0.12%–0.24% due 6/13–8/3/2011 Federal Farm Credit Banks 0.12% due 1/18/2012 Procter & Gamble International Funding S.C.A. 0.08% due 6/9/20113 Bank of America Corp. 0.09% due 6/1/2011 Total short-term securities (cost: $940,357,000) Total investment securities (cost: $6,435,230,000) Other assets less liabilities ) Net assets $ 1Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 2Coupon rate may change periodically. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $59,598,000, which represented .92% of the net assets of the fund. 4Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $1,501,000, which represented.02% of the net assets of the fund. 5Index-linked bond whose principal amount moves with a government price index. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones,from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, creditenhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of May 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds & notes: Mortgage-backed obligations — $ $ $ U.S. Treasury bonds & notes — — Federal agency bonds & notes — — Asset-backed obligations — — Short-term securities — — Total $
